      Case 1:18-cv-07092-GBD-KHP Document 81
                                          80 Filed 01/13/21 Page 1 of 1

                G O D D A R D                    L A W            P L L C
                           39 Broadway, Suite 1540 ½ New York, NY 10006
                                       Office. 646.504.8363
                                        Fax. 212.473.8705
                                   anthony@goddardlawnyc.com
                                    WWW.GODDARDLAWNYC.COM
                                                                                     01/13/2021
January 13, 2021


By ECF
Honorable Katharine H. Parker
United States Magistrate Judge
500 Pearl Street
New York, NY 10007

  Re: Tsepenyuk v. Fred Alger & Company, 18 CV 7092 (GBD) (KHP)

Dear Judge Parker:

This firm represents Plaintiff Irene Tsepenyuk. I am writing to request that the Court reschedule
the discovery conference in this matter currently scheduled for January 26, 2021 at 10:00 a.m.
(ECF Doc. 79) due to a scheduling conflict. This is the first request to reschedule this discovery
conference.

I have conferred with Defendant’s attorneys, who consent to this request. All parties’ counsel
are available for a rescheduled conference date of January 28, January 29, February 8, February
9, or February 10. We will be happy to supply the Court with additional available dates if these
dates are not convenient. We appreciate the Court’s consideration.


Respectfully submitted,          The telephonic Discovery Conference in this matter scheduled for
                                 Tuesday, January 26, 2021 at 10:00 a.m. is hereby rescheduled to
                                 Wednesday, February 10, 2021 at 11:00 a.m. Counsel are directed to
                                 call Judge Parker's Chamber conference line at the scheduled time.
Anthony P. Consiglio             Please dial 866-434-5269 and enter access code 4858267.

cc: All Counsel (by ECF)




                                                                                     01/13/2021
